DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-29
Withdrawn claims: 				16-29
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-15
Currently rejected claims:			1-15
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the voicemail received on 06/16/2022 is acknowledged.
Claims 16-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the voicemail received on 06/16/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15, drawn to a food sheet comprising a dissolvable base material and a grease agent, classified in A23L27/72.
II. 	Claims 16-23, drawn to a method of preparing a food product comprising a step of distributing a food sheet, classified in A23L5/10.
III. 	Claim 24-29, drawn to a method of preparing a food sheet comprising a grease agent, classified in A21B3/15.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I-III are directed to a related product and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:
The invention of Group I is a food sheet comprising a dissolvable base material and a grease agent contained within the base material wherein the method of Group II comprises using a food sheet that is not required to have any particular features.  Therefore, the method of Group II can use a food sheet containing any components.
The invention of Group I is a food sheet comprising a dissolvable base material and a grease agent contained within the base material wherein the method of Group III comprises using a food sheet that is not required to have a dissolvable base material.
The invention of Group II is a method comprising using a food sheet that is not required to have any particular features wherein the method of Group III comprises a method of making a food sheet with a grease agent deposited on it.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A23L27/72, along with a unique text search.
Group II would require a search in at least CPC A23L5/10, along with a unique text search.
Group III would require a search in at least CPC A21B3/15, along with a unique text search 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In a voicemail from Tyler Boschert on 06/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality of capsules" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the fiber matrix" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2005/0191389).
Regarding claim 1, Jones teaches a food sheet [0047] for use in preparation of a food product [0121], the food sheet comprising: (a) a base material (corresponding to food polymer [0051]) that is dissolvable at a predetermined environmental condition (corresponding to the matrix forming a liquid with an appropriate amount of solvent and at an appropriate temperature [0050]); and (b) a grease agent contained within the base material [0079], wherein the grease agent is released from the base material when the base material dissolves (corresponding to the oil/fat being released when the matrix comprising the base material and oil/fat dissolves [0050]).  When the food sheet is applied to a surface of a food product [0119] prior to cooking [0122], the grease agent will provide lubrication for the food product as it is released during cooking [0122].
Regarding claim 9, Jones teaches the invention as described above in claim 1, including the base material comprising starch, gelatin, and agar [0051].
Regarding claim 10, Jones teaches the invention as described above in claim 1, including the base material comprises a fiber matrix (corresponding to cellulose, starches, pectins, gums, dextrins [0051]) and wherein the grease agent is deposited into the fiber matrix [0079]. 
Regarding claim 13, Jones teaches the invention as described above in claim 1, including the predetermined environmental condition comprises a temperature of at least 212°F (corresponding to 100°C [0049]), which falls within the claimed temperature range.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0191389) as applied to claim 1 above, in view of Sobel (US 2017/031726).
Regarding claim 2, Jones teaches the invention as described above in claim 1, including the base material comprising a grease agent that is added directly to the base material or as an emulsion with volatile flavorings [0079].  Jones discloses that the base material is dissolvable [0050], so that the grease agent is released from the base material when the base material dissolves in a solvent (corresponding to the oil/fat being released when the matrix comprising the base material and oil/fat dissolves).  It also teaches that the emulsion-type flavorings are made by dissolving the flavoring compounds in oil/fat, adding this mixture to a carrier solution, and homogenizing the mixture prior to added it to the matrix [0079], but does not teach that the base material comprises a plurality of capsules, at least some of which encapsulate a discrete amount of the grease agent. 
However, Sobel teaches the encapsulation of a volatile flavoring within a carrier, resulting in better retention of volatile flavor components and better hydration and dissolution in water-based applications (Abstract).  Sobel discloses that the core material comprises either the volatile flavoring alone or in combination with oil [0018].
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of volatile flavoring and grease agent in the food sheet of Jones by encapsulating it as taught by Sobel.  Since Jones teaches an emulsion comprising the grease agent, the volatile flavoring, and the carrier as a way of protecting the volatile flavoring until it is dissolved in a solvent and Sobel teaches that encapsulation of the emulsion results in better retention of volatile flavor components and better hydration and dissolution in water-based applications, a skilled practitioner would be motivated to combine the teachings of Jones and Sobel in order to better retain the volatile flavoring and better dissolve the base material in solvent.  Therefore, the claim is rendered obvious. 
Regarding claim 3, Jones teaches the invention as described above in claim 3, including the food sheet further comprising a food flavoring and seasoning incorporated into the base material [0044]-[0048].
Regarding claim 4, Sobel teaches the encapsulation of a volatile flavoring within a carrier (Abstract), wherein the core material comprises the volatile flavoring alone [0018].  Therefore, Sobel discloses that the food flavoring or seasoning is encapsulated in capsules that do not contain the grease agent as claimed. 
Regarding claim 5, Sobel teaches the encapsulation of a volatile flavoring within a carrier (Abstract), wherein the core material comprises the volatile flavoring in combination with oil [0018].  Therefore, Sobel discloses that the food flavoring or seasoning is encapsulated in capsules that also contain the grease agent as claimed.
Regarding claims 6 and 7, Jones teaches the invention as described above in claim 3, including the plurality of capsules are distributed in an array (corresponding to the sheet having a fairly uniform appearance and composition [0084]).  Although Jones does not disclose the distribution of predetermined proportions of capsules containing the grease agent and of capsules containing the flavorings, Jones teaches that the flavoring composition may contain layers of the same or different flavorings and layers of the same or different matrix materials [0085] so that a skilled practitioner would readily recognize that a mixture of capsules comprising the grease agent and of capsules comprising the flavorings may be used in the food sheet. 
Regarding claim 8, Jones teaches the invention as described above in claim 1, including the flavorings will be embedded in and distributed throughout an edible [0046] base material (corresponding to the sheet having a fairly uniform appearance and composition [0084]).  It also teaches that the base material comprises a grease agent that is added directly to the base material or as an emulsion with volatile flavorings [0079].  Jones discloses that the base material is dissolvable [0050], so that the grease agent is released from the base material when the base material dissolves in a solvent (corresponding to the oil/fat being released when the matrix comprising the base material and oil/fat dissolves).  It also teaches that the emulsion-type flavorings are made by dissolving the flavoring compounds in oil/fat, adding this mixture to a carrier solution, and homogenizing the mixture prior to added it to the matrix [0079], but does not teach that the base material comprises a plurality of capsules. 
However, Sobel teaches the encapsulation of a volatile flavoring within a carrier, resulting in better retention of volatile flavor components and better hydration and dissolution in water-based applications (Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the volatile flavoring in the food sheet of Jones by encapsulating it as taught by Sobel.  Since Jones teaches an emulsion comprising the grease agent, the volatile flavoring, and the carrier as a way of protecting the volatile flavoring until it is dissolved in a solvent and Sobel teaches that encapsulation of the emulsion results in better retention of volatile flavor components and better hydration and dissolution in water-based applications, a skilled practitioner would be motivated to combine the teachings of Jones and Sobel in order to better retain the volatile flavoring and better dissolve the base material in solvent.  Therefore, the claim is rendered obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0191389) as applied to claim 1 above, in view of Woodhouse (US 2004/0131740).
Regarding claim 11, Jones teaches the invention as described above in claim 1, including the food sheet comprises a grease agent contained within the base material [0079] and that the sheet is formed as a sheet by methods such as casting into a mold, drawn, extruded, or poured onto a belt [0106].  It does not teach that the grease agent is deposited into the base material via vapor deposition.
However, Woodhouse teaches an edible substrate (Abstract) comprising a grease agent (corresponding to oil [0033]) and base material (corresponding to starch components [0025]), wherein the edible substrate is in the form of a sheet [0073].  Woodhouse discloses that edible sheets are known in the art (due to the usage of the term “typically’) and that suitable techniques for forming them include slot coating, vapor deposition (corresponding to spraying) onto a carrier, extrusion, molding, or screen printing [0070].
It would have been obvious for a person of ordinary skill in the art to have modified the food sheet of Jones by depositing the grease agent into the base material using vapor deposition as taught by Woodhouse.  Since Jones exemplifies methods of making a planar food sheet which includes molding, drawing, extruding, or pouring the base material comprising the grease agent while Woodhouse discloses these methods in addition to vapor deposition as suitable methods of forming the sheets, a skilled practitioner would have readily recognized that vapor deposition is a suitable method of forming the sheets.  The selection of such a method would result in the grease agent being depositing in the base material via vapor deposition as claimed, thereby rendering the claim obvious. 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0191389) as applied to claim 1 above.
Regarding claim 12, Jones teaches the invention as described above in claim 1, including the base material comprises a plurality of perforations at predetermined intervals [0088].  Although Jones teaches that the primary purpose of the perforations is to keep steam from being trapped between the surface of the food and the sheet [0087], the presence of perforations for the purpose of accommodating different sizes of food products is known and practiced in the art.  Therefore, it would have been obvious for a person of ordinary skill in the art to have perforated the disclosed food sheet for such a purpose, especially in light of the teaching that the food sheet may be packaged in a long strip from which individual sheets may be cut or otherwise removed [0110], thereby rendering the claim obvious.
Regarding claim 14, Jones teaches the invention as described above in claim 1, including the predetermined environmental condition comprises exposure to moisture (corresponding to solvent) and wherein the base material dissolved at the predetermined environmental condition [0050].  Although Jones does not state that the source of moisture is the food product or that the material dissolves into the food product, a skilled practitioner would readily understand from [0050], [0119], and [0122] that the food product is a suitable source of moisture for dissolving the base material and that the base material dissolved onto the food product.
Regarding claim 15, Jones teaches the invention as described above in claim 1, including the food sheet is applied to a bottom surface of a food product [0119] prior to cooking [0122] at the predetermined environmental condition [0049] so that the grease agent will provide lubrication for the food product as it is released during cooking.  Although Jones does not teach that the lubrication is between the food product and a baking vessel on which the food product is baked or cooked, a skilled practitioner would readily recognize that applying the food sheet comprising the grease agent to the bottom surface of the food product and then placing the food product bottom-side down on a baking vessel (as is the typical method of baking a food product), the grease agent will provide lubrication between the food product and baking vessel as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791